    6:19-cr-00328-BHH       Date Filed 08/19/19     Entry Number 79    Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION


UNITED ST ATES OF AMERICA

             vs                                          CR NO. 6:19-328

STEVEN H. FINCH




                                        PLEA

      The defendant, STEVEN H. FINCH, having withdrawn his plea of Not Guilty, pleads

GUILTY to Count 1,~ofthe Indictment.




                                                  {Signed) Defendant

Greenville{South Carolina
 -i /1q    11
